DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
An amendment was filed on 09/12/2022. Claims 25, 40, and 43-44 have been amended, and claims 36-39 have been canceled, and claims 34-35 remain canceled. Currently, claims 25-33 and 40-44 are pending and are examined on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of undercut 14 as described in claim 40 must be shown or the feature(s) canceled from the claim(s). While undercut 14 is described in the embodiment of the invention shown in fig. 3, the undercut is not shown in the embodiment of fig. 6 as recited in claim 25.
Further, there are multiple instances where the septum or the seal element are described as being cup-shaped. However, it is unclear which element is cup shaped in the figures with regards to if it refers to the plug, the septum, or the seal element. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation “wherein the septum has, on a longitudinal side averted from the interior space of the partially collapsible container, an undercut”, as shown as element . However, as best understood by the examiner, the septum defines a flat wall of the plug and is in fluid communication with a single connector channel of an interior space of the partially collapsible container as recited in claim 25. Despite this language being within the written description (see paragraph 0031 of application specification), it is believed that said language does not accurately describe the invention because the septum cannot simultaneously define a flat wall in fluid communication with a single connector channel, as well as being averted from the interior space.  As seen in figure 6, the plug has a longitudinal side avert from the interior space of the collapsible container and has an undercut, but not the septum as there is no side averted from the interior space of the container. For the purpose of examination, the limitation will be interpreted as --wherein the plug has, on a longitudinal side averted from the interior space of the partially collapsible container, an undercut--
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-30, 33, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20110135223) in view of Py (US 20070000573).
Regarding claim 25, Suzuki discloses a primary packaging for a liquid (abstract) comprising:
a partially collapsible container 1 (fig. 1, container 1, see paragraph 0011, “there has been demanded the development of a soft bag”, paragraph 0049, “The use of these PO resins enables the resulting container to be imparted with both a heat resistance and flexibility”), and
a connector element (2) for connection of the primary packaging to a withdrawal device (fig. 2, discharge port 2 as connector element, and leads to a channel for a needle or syringe as the withdrawal device, see paragraph 0097), 
wherein the partially collapsible container is composed at least partially of a foil (paragraph 0044, “obtained by welding a periphery of a film”) which is constructed from a first layer (fig. 1, sealants 111, 121) which, during intended used of the primary packaging, comes into direct contact with the liquid (fig. 1, sealants 111 and 121 on the inside of the bag, coming into contact with medicine, see paragraph 0010, “Incidentally, it has been accepted from the standpoint of component absorptivity that soft bags making use of these multilayered films are beneficial when using a COP resin layer as an innermost layer.), [NOTE: As the film disclosed in Suzuki and the foil in the applicant’s specification are both made of cyclic olefin polymer, the film disclosed in Suzuki is interpreted as a foil],
wherein both the first layer and the connector element are composed of a plastic material comprising a cyclic olefin polymer (paragraph 0022, “A multilayered liquid container, which is made of a multilayered film wherein a sealant of a resin including a cycloolefin resin as a main component is laminated on one side thereof”, paragraph 0087, “The COP resins used in the present invention as the sealants 111, 121… include, for example, polymers of a variety of cycloolefin monomers, copolymers of cycloolefin monomers… such as ethylene”, paragraph 0101, “60% (by weight) of COP resin Zeonor…. Were blended to provide a resin for an innermost layer 21 of a discharge port 2”).
Suzuki discloses where the connector element comprises an insertable plug (fig. 2, rubber stopper 4, paragraph 0097. NOTE: since the rubber stopper is mounted into the assembly during production, the plug is considered to be “insertable”, see paragraph 0097, “a rubber stopper body preliminarily fit into a cap (5) having a hole about a rubber stopper 4 is mounted”) in fluid communication with a single connector channel (23, figure 2) of an interior space of the partially collapsible container (fig. 2, rubber stopper 4 right above channel 23), but fails to teach wherein the connector element comprises an insertable cup-shaped plug having an integral septum defining a flat bottom of the plug, where the plug further comprises an elastically deformable seal that is attached to the septum and side walls of the plug such that the seal covers a top portion of the septum to prevent leaks when a cannula has pierced the septum.
However, Py teaches a sealed container (abstract) wherein the connector element 114 comprises an insertable cup-shaped plug (112 and 126) having an integral septum defining a flat bottom of the plug (fig. 3, base 112 of cap 110 with septum defining a flat bottom wall, see annotated fig. 3 below. NOTE: the wall is interpreted as a “bottom wall” because it defines a bottom for a resealable portion 126 to be held), where the plug 112 further comprises an elastically deformable seal 126 (fig. 3, resealable portion 126, paragraph 0087, “The resealable portion is preferably made of a resilient polymeric material”) that is attached to the septum and side walls of the plug 112 (see annotated fig. 3 below) such that the seal 126 covers a top portion of the septum to prevent leaks when a cannula has pierced the septum (fig. 3, resealable portion 126 above septum with needle 140 piercing both the septum and the resealable portion, paragraph 0088, “An important feature of the resealable portion 126 is that it be resealable to form a gas-tight seal after inserting a needle, syringe, or like injection member through the resealable member.”).

    PNG
    media_image1.png
    483
    593
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plug disclosed in Suzuki to be an insertable cup-shaped plug having an integral septum defining a flat bottom of the plug, where the plug further comprises an elastically deformable seal that is attached to the septum and side walls of the plug such that the seal covers a top portion of the septum to prevent leaks when a cannula has pierced the septum, as taught by Py, for the purpose of providing a suitable structure that can form a gas-tight seal after inserting a cannula to fill the device (see Py, paragraph 0088).
Regarding claim 26, Suzuki discloses wherein a fraction of the cyclic olefin polymer in the connector element amounts to at least 60 wt% (paragraph 0101, “60% (by weight) of COP resin Zeonor…. were blended to provide a resin for an innermost layer 21 of a discharge port 2), and wherein the first layer has a fraction of cyclic olefin polymer amounting to at least 60% (paragraph 100, “thick sealants 111, 121, made of a blend of 70% (by weight) COP resin Zeonor). 
Regarding claim 27, Suzuki discloses wherein the first layer and the connector element are composed of two different plastic materials, each comprising a cyclic olefin polymer (see paragraphs 0100 and 0101, sealant is made of 70% COP resin Zeonor, 30% COP resin Zeonex, while inner layer of discharge port is 60% COP resin Zeonor, 40% COP resin Zeonex).
Regarding claims 28-29, Suzuki discloses wherein the at least one cyclic olefin polymer is selected from a cyclic olefin copolymer (paragraph 0087, “The COP resins used in the present invention as the sealants 111, 121… include, for example, polymers of a variety of cycloolefin monomers, copolymers of cycloolefin monomers… such as ethylene), wherein the at least one cyclic olefin polymer is producible from norbornene (paragraph 0088, “the cycloolefin monomers polymerized to provide COP resins… include, for example: bicyclic cycloolefins such as norbornene”).
Regarding claim 30, Suzuki discloses wherein the foil is constructed from at least one further second layer (fig. 2, outermost layer 112, 122)
Regarding claim 33, Suzuki discloses wherein at least one adhesion promoter layer is arranged between the first layer and the at least one further second layer (paragraph 0100, “thick outermost layers 112, 122 made of a PP elastomer… 30 um thick adhesive resin layers, not shown… 60 um thick sealants 111, 121…).
Regarding claim 40, as best understood by the examiner, Suzuki, as modified by Py, discloses wherein the plug has, on a longitudinal side averted from the interior space of the container, an undercut (124) into which the seal element (126), introduced into the hollow cylinder interior, is engaged by detent action (see Py, fig. 2, annular rim 124 engaging recess 130 of resealable portion 126).
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Py, and further in view of Yokokoji (US 4212299 A).
Regarding claims 31-32, Suzuki fails to teach wherein the at least one further second layer is composed of a plastics material comprising a fluoropolymer, and wherein the fluoropolymer is polytetrafluoroethylene.
However, Yokokoji teaches a container bag (abstract) wherein the outer layer comprises a fluoropolymer, wherein the fluoropolymer is polytetrafluoroethylene (col. 1, lines 14-20, “The container bag is made of an inner layer of ethylene-tetrafluoroethylene copolymer and an outer layer made of a resin selected from the group consisting of polyethylene naphthalate, cross-linked polyethylene, perfluoroalkoxy resin, polytetrafluoroethylene”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer disclosed in Suzuki by having it comprise a fluoropolymer such as polytetrafluoroethylene, as taught by Yokokoji, for the purpose of providing a suitable material with high thermal resistance (see Yokokoji, col. 3, lines 9-17, “Since it is handled in a quite low temperature of -196 degree C in liquid nitrogen, the container bag should not become brittle without suffering any damage… the polymer materials which meet with these requirements are almost restricted to fluorine resins…).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Py, and further in view of Heinz (US 20080140016).
Regarding claim 41, Suzuki, as modified by Py, disclose a septum (taught by Py), but fails to teach wherein the septum is composed of a plastics material comprising a cyclic olefin polymer.
However, Heinz teaches a container with a pierceable septum or membrane 9 (fig. 2, membrane 9, paragraph 0045) wherein the septum is composed of a plastics material comprising a cyclo-olefin polymer (paragraph 0016, the syringe cylinder with the membrane which are formed as one piece at the same time are advantageously manufactured of polyolefins, preferably of polypropylene (PP) or cyclo-olefin polymers (COP)”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the septum of Suzuki in view of Py, to be composed of a plastics material comprising a cyclic olefin polymer, for the purpose of providing a suitable material for the septum that is free of medicinal adsorption or penetration, (see Suzuki, paragraph 0004, “the use of cycloolefin resins (COP resins) as a resin that is free of medicinal adsorption or penetration”).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Py, and further in view of Pham (US 20150018788 A1) and Young (US 20050059951).
Regarding claim 42, Suzuki fails to teach wherein the first layer of the foil is formed from a first plastic comprising cyclic olefin polymer and a cyclic olefin elastomer, the connector element is formed from a second plastic comprising cyclic olefin polymer and a cyclic olefin elastomer, and a relative fraction of the cyclic olefin polymer in the first plastic is lower, and a relative fraction of the cyclic olefin elastomer is higher, than in the second plastic.
However, Pham teaches that the use of elastomeric cyclic olefin copolymers is known in the art of medical bags (paragraph 0037, “And, in particular embodiments, an elastomeric COC [cyclic olefin copolymer] is used”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plastics containing cyclic olefin polymer disclosed in Suzuki to comprise of cyclic olefin copolymer and a cyclic olefin elastomer, as taught by Pham, for the purpose of providing a suitable material that has a high yield strain and a low Young’s modulus (see Pham, paragraph 0037).
Suzuki, as modified by Pham, fails to teach wherein a relative fraction of cyclic olefin polymer in the first plastic is lower, and a relative fraction of cyclic olefin elastomer is higher, than in the second plastic.
However, Young teaches wherein a connector for moving material is formed as a mixture of a thermoplastic elastomer and a non-elastomer plastic of a variety of ratios (paragraph 0037 “In one exemplary embodiment, the container port 12 is integrally molded from a blend of polypropylene-ethylene random copolymer and styrene ethylene-butylene styrene thermoplastic elastomer (SEBS) in a wt-wt ratio of about 95:5 to about 30:70.”), and wherein the inner layer of the flexible bag is made of a similar composition as the connector (paragraph 0038, “As disclosed in U.S. Pat. No. 4,803,102, which has previously been incorporated, the composition of the inner layer 56 comprises a polypropylene-polyethylene copolymer and SEBS, similar to the composition of the container ports 12, 14.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first layer to have a lower relative fraction of cyclic olefin polymer and a higher relative fraction of cyclic olefin elastomer compared to the connector, as suggested by Young, for the purpose of providing suitable properties for the collapsible bag to be more elastic, since changing the ratios of non-elastomer to elastomer within a composition is considered part of routine optimization, and as such it would have been obvious to try a combination wherein the flexible bag has a higher ratio of elastomer to non-elastomer, and a lower ratio of non-elastomer to elastomer, than the port.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Py, and further in view of Young and Donnan (US 4596573).
Regarding claim 43, Suzuki discloses wherein the at least one connector channel 23 formed on the connector element 2, is in a direction of a mouth attachment (fig. 2, channel 23 within the area where the port 2 is attached to the mouth of the bag), but fails to teach wherein the connector channel is formed as a narrowing pipe, and said at least one pipe forms a sealing lip in a direction of the interior space of the container. 
However, Young teaches wherein the connector channel formed on the connector element (fig. 18, channel where seal sleeve 168 resides) is in a direction of a mouth attachment 44 (fig. 18, attachment flange 44, paragraph 0072, nozzle 166 going in the direction of the attachment flange 44), formed as a pipe (fig. 18, channel is substantially a pipe), and said at least one pipe forms a sealing lip 170 in a direction of the interior space of the container (fig. 18, bottom reduced diameter section leading into attachment flange 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe disclosed in Suzuki to have a sealing lip, as taught by Young, for the purpose of providing a suitable means to facilitate gripping an object within the pipe (see Young, paragraph 0074, One or two reduced diameter sections 172 at each end of the seal sleeve 168 may be incorporated to facilitate gripping the spike assembly…”).
Suzuki, as modified by Young, fails to teach wherein the pipe, in a direction of a mouth attachment, is formed as a narrowing pipe.
However, Donnan teaches a container (abstract) wherein the pipe 9, in a direction of a mouth attachment 2, is formed as a narrowing pipe (col. 2, lines 63-68, “That part 23 of the bore of the port 9 which is directed into the container is of the smaller diameter than that part 24 of the bore which communicates with passageway 19.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe of Suzuki/Young to make it taper towards the interior of the bag, as taught by Donnan, for the purpose of providing a shoulder for a plug or membrane to rest on, thereby assisting in keeping the seal in place (see Donnan, col. 3, lines 5-8, “As the closure is inserted to its correct position it contacts the shoulder 26 formed where the two parts 23, 24 of the bore meet”.).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Py, and further in view of Branderburger (US 20080009783), and as evidenced by Apperson (US 4991267).
Regarding claim 44, Suzuki discloses wherein a top-side 11 and a rear-side foil 12 of the container are, in that part of the container which is adjacent to the connector channel or the filling channel, welded such that a shaft is left free in certain portions between the top-side and the rear-side foil surfaces, which has a slot that has a diameter smaller than a diameter of the interior space (see annotated figure below, edited to make boxes more clear). 
    PNG
    media_image2.png
    448
    635
    media_image2.png
    Greyscale


Suzuki fails to teach the method comprising the following steps: - introducing a fluid, via the connector channel or a filling channel, into the primary packaging from a fluid line into the container; - clamping off that region of the container which is adjacent to the connector channel or the filling channel, which region is formed at least in certain portions as a shaft left free between the top-side and the rear-side foil surfaces; - removing the fluid line from the connector channel or from the filling channel; - introducing a plug into the connector channel or the filling channel; and - releasing the clamping-off action.
However, Branderburger teaches the method comprising the following steps: introducing a fluid via the connector channel 1 into the primary packaging from a fluid line into the container (paragraph 0038, “During production, the bag is filled via a filling rod which is inserted into the connecting part 1, 1' of one of the two connectors before the closure part 3, 3' is fitted onto the connecting part.”), clamping off the connector channel (The pinching-off part 4, 4' is then pinched by a suitable pinching device, which for example can comprise two mutually displaceable press elements, so that liquid cannot escape.), removing the fluid line from the connector channel (paragraph 0038, implied as a plug is introduced after the fluid is filled), introducing a plug into the connector channel (paragraph 0038, “The closure part 3 is then pressed onto the connecting part 1 so that both parts are secured with a snap fit. The connector A is closed in this way.), and releasing the clamping-off action (paragraph 0009, “It is important that the pinching-off part is elastically deformable so that is assumes its original shape again after the pinching.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Suzuki by incorporating the method comprising the steps highlights above, as taught by Branderburger, for the purpose of providing a suitable means for the fluid to not escape during the filling process.
Suzuki, as modified by Branderburger, fails to teach the method comprising clamping off that region of the container which is adjacent to the connector channel or the filling channel, which region is formed at least in certain portions as a shaft left free between the top-side and the rear-side foil surfaces, and is silent to wherein the clamping-off action is released after the plug is placed in the connector channel.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the pinching region from the connector to that region of the container which is adjacent to the connector channel or the filling channel, which region is formed at least in certain portions as a shaft left free between the top-side and the rear-side foil surfaces, for the purpose of providing a wider grip for the area to be pinched off, as the applicant has placed no criticality on the location of the pinching region (i.e., there would be no difference between pinching the connector and an area adjacent to the connector channel) and as such moving the pinching location from the connector to that region would provide predictable results (as evidenced by Apperson, see fig. 4, clamping using sealing member 12 and locking member 16 at an area adjacent the connector port provides a seal for fluid under the clamp, see col. 3, lines 19-27, “a bag 60 having two film thicknesses has been secured and sealingly divided by the sealing surface 22 and the undercut channel 34).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to release the clamping-off action after the plug is placed, for the purpose of providing a suitable means of keeping the fluid in the container until the plug is placed in order to prevent fluid from leaving (see Branderburger, paragraph 0008), and since the pinching off region is elastically deformable can returns to its original shape after pinching, thereby keeping the cross section of the area intact (see Branderburger, paragraph 0009).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                    
/KAI H WENG/Examiner, Art Unit 3781